DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,287,624 in view of Quake et al. (US 2012/0196754 A1).
Claims 1-27 of U.S. Patent No. 10,287,624 disclose all the features of the instantly claimed method(s), except the use of the particular type of cell-free microparticle that contains at least one fragment of genomic DNA comprising a maternal sequence and at least one fragment of genomic DNA comprising a paternal sequence.
However, Quake et al. teach sequencing analysis of such type of cell-free microparticle that contains at least one fragment of genomic DNA comprising a maternal sequence and at least one fragment of genomic DNA comprising a paternal sequence 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the type of cell-free microparticle (that contains at least one fragment of genomic DNA comprising a maternal sequence and at least one fragment of genomic DNA comprising a paternal sequence), as used by Quake et al. for sequencing analysis, in the method as recited in claims 1-27 of U.S. Patent No. 10,287,624 thus arriving at the instantly claimed invention, because: 1) the sequencing analysis method(s) as recited in claims 1-27 of U.S. Patent No. 10,287,624 is general or generic sequencing analysis method(s) that can be used for sequencing analysis of any type of cell-free microparticle; 2) using the method as recited in claims 1-27 of U.S. Patent No. 10,287,624 for sequencing analysis of cell-free microparticle (that contains at least one fragment of genomic DNA comprising a maternal sequence and at least one fragment of genomic DNA comprising a paternal sequence) would directly link the maternal and paternal sequences in each cell-free microparticle and thus represent a better alternative to the sequencing analysis method of Quake which requires complicated, comparative data analysis involving the use of additional sequencing data obtained from maternal and paternal samples (see Figure 1).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filling date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Conclusion
4.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639